The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on 06/06/22 has been acknowledged and entered. By this amendment claims 15 and 19-20 are cancelled; claims 14 and 16-18 are withdrawn; claims 1-13 and newly added claims 21-23 are pending in the application.

Claims 1-13 and 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14 and 16-18, directed to other Species or using an allowable process, previously withdrawn from consideration as a result of a restriction requirement, claims 14 and 16-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14, 16-18 and 21-23 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claims 1, 6 and 14. Specifically, the combination of a structure for a laterally-diffused metal-oxide-semiconductor device, the structure comprising: an interconnect structure over the substrate, the interconnect structure including a contact connected to the first source/drain region; and a doped region arranged in the substrate beneath the first source/drain region, the doped region having a side edge that is laterally spaced from the contact by a distance, and the doped region fully positioned in a lateral direction between the gate electrode and the contact (claims 1 and 14); or the combination of the structure for a laterally-diffused metal-oxide-semiconductor device, the structure comprising: wherein the first well includes a first portion laterally adjacent to the second well and a second portion beneath the second well, the first well and the second well define a junction, the junction has a first segment between the first portion of the first well and the second well, and the junction has a second segment between the second portion of the first well and the second well (in claim 6). 
The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THERESA T DOAN/Primary Examiner, Art Unit 2814